Title: To Thomas Jefferson from James Monroe, 17 June 1792
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond June 17. 1792.

I came here a few days past to attend the ct. of appeals, it being an irregular term and formed of Judges of the general court and some of those of the proper ct. of appeals, to take cognizance of those causes in which any of the judges of the latter ct. may be interested. Tis likewise expected a meeting of the gentlemen appointed for the revision of the laws will be obtained and that business finally concluded as the 15. was appointed for it, and little remains to be done. I left Mrs. M. in Albemarle not perfectly recovered from the fatigue of the journey, but in other respects in tolerable health. Our child was well. We saw Mr. and Mrs. Randolph on our return who were likewise well. Mrs. M. will be with them, part of the time that I shall be absent.
The length of the last session has done me irreparable injury in my profession, as it has made an impression on the general opinion, that the two occupations are incompatible, and altho’ I am satisfied that no future session need be protracted to such length, yet in respect to that opinion, and especially to avoid the possibility of neglecting the interest of those who might be disposed to confide in me, have determined to withdraw from those courts where an interference might take place, and in general to make such an arrangement in my business, as will in other respects leave me more at liberty to discharge the duties of the other station. This will in a great measure, if not altogether, exclude from it the idea of professional emolument; it connects with it however that of a perpetual presence with my family (if the expression is applicable to any thing here) and the almost uninterrupted application of my mind to objects so far as of a political nature equally necessary, and when diversified certainly more gratifying. I shall however endeavor to attend the districts near me, and to conduct business regularly in them; my attendance on other courts will be only occasional. In pursuit of this plan I am sorry that my plantation in Alb: is not such as I could wish it. Its position and improvements were suited to the other object, and for that they were well calculated. But for this less so, as  my dependance will be more on it. I sincerely wish I could purchase a valuable plantation near there, or indeed if I could retain a seat there and procure a productive one elsewhere I should be contented, and this perhaps may be done.
I find the general sentiment of the people of this state against the fashionable doctrines of some person[s] in and about the government; founded too and supported in such manner as to forbid the prospect of any change. I have seen nor have I heard of any display of passion, but in the sober exercise of their reason they disapprove of them. I mean those doctrines which may be deemed anti-republican or which inculcate or furnish the means for the support of a government by corrupt influence, or indeed by any other than the pure interest of those who formed it. They want information of facts and seem not even to suspect the measures that have been practiced under them, but ascribe the whole to a mere difference of opinion on political questions, siding here with the republican party. The appointment of Gr. Morris and Wayne is so generally reprobated that no one appears to vindicate it in either instance. It is said that it would have been difficult to have found more unfit persons for those stations, even if some industry had been used to select them out. The excise is generally disliked but whether any tax more acceptable could be substituted to raise the same sum I have not been able to collect. The additional impost is likewise complained of. In truth most articles of foreign growth or manufacture are raised in this state, to the prices they held in the course of the late war. How these burdens shall be lessened and the publick engagements as now modified fulfilled, will require much thought and information. Whether it should be attempted at the next session or postponed for further experiment and the increased representation should likewise be early examined. I expect to stay here about a fortnight, have not heard from you but been told a letter has passed for Alb:—I found Gilmer much bettercapable of taking sustenance and an appetite for it—but his voice and countenance somewhat altered. I think he will recover.
I have disposed of my carriage to Chs. Carter perhaps for his mother. The death of the old gentleman made it impossible, as Executors were not qualified &ce, to take that at German town; but as I wished to part with mine and calculate on their engagements to furnish the money to replace it in the fall I let him have it. Our plan is to keep one in Phila. and avail ourselves of some other vehicle for travelling backward and forward between home and Phila. A chariot is rather too heavy and too valuable for that purpose. At present we have a Phæton somewhat like yours but less valuable. I have taken the liberty  to inclose a note to Mr. Kerr instructing him to make me a chariot by the time of our arrival there. Will you likewise be so obliging as advise him occasionally upon its parts &c. We wish it a post chariot, light, strong and neat and modified as you think fit. Divers has sent forward the money to pay for his. I informed him you were so obliging as to superintend its completion. With great respect & esteem I am Dear Sir very affectionately your friend & servant

Jas. Monroe

